Citation Nr: 1809478	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to an increased initial evaluation for radiculopathy of the sciatic nerve, currently rated as 20 percent disabling.

3. Entitlement to an increased initial evaluation for lumbosacral spondylosis and spinal stenosis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.

This case comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted claims for service-connected compensation for a lumbar spine disability and for radiculopathy of the left sciatic nerve, assigning an initial 20 percent ratings for each disability.  The RO denied a separate claim for service-connected compensation for an acquired psychiatric disorder.  In his timely notice of disagreement, the Veteran appealed the denial of his psychiatric claim and he also appealed the adequacy of the initial ratings assigned for his lumbosacral spine and left sciatic nerve disabilities.  

The issue of an increased initial evaluation for lumbosacral spondylosis and spinal stenosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether the Veteran incurred his current major depressive disorder during active duty service.  

2. During the relevant appeal period, symptoms of radiculopathy of the left lower extremity have most closely approximated moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for an initial rating higher than 20 percent for sciatic radiculopathy of the left lower extremity have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the claim for service connection for an acquired psychiatric disorder, further discussion of the VCAA with regard to that claim is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  For the issue of an increased initial rating for left lower extremity radiculopathy, the Board finds that VA has complied with its duties under the VCAA.

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the disability rating assigned after VA granted service connection for radiculopathy of the left lower extremity.  Because the claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The RO arranged for an examination of the Veteran's back in March 2011 and December 2012.  On both occasions, the examiner described the effects of left lower extremity sciatic nerve radiculopathy.  A series of examinations took place in September 2013, which resulted in a back examination report, which provided further information concerning the effects or radiculopathy symptoms at that time.  Yet another series of examinations took place in October 2013, including examinations of the knees and feet.  The knees examination included muscle strength testing, which is relevant to the left lower extremity radiculopathy claim.  The Board has carefully reviewed these reports and finds that, together with the post-service medical records, they are adequate for rating purposes.  

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

II. Analysis

Service Connection for a Psychiatric Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In his initial claim for a psychiatric disorder, the Veteran indicated that he had posttraumatic stress disorder (PTSD).  Despite his initial description of his disorder as PTSD, his claim is understood to include a broader claim for any diagnosed acquired psychiatric disorders which are related to military service.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Veteran's written statements attribute this psychiatric condition to stressful events which occurred during his deployment to Bahrain during 1991, in support of Operation Desert Storm.  He did not personally participate in combat, but the Veteran described feeling emotional distress when the sirens at his base would indicate a possible attack by enemy missiles.  The Veteran also wrote that his tent was not properly equipped to keep out sand and, after sand storms, he experienced psychiatric distress when he woke up with his mouth and face covered with sand.  

According to the Veteran, he continued to experience psychiatric distress after returning to the United States.  He has said that, when he was still on active duty in the mid-1990s, he had suicidal feelings and was admitted to a Psychiatric Hospital in New Orleans, Louisiana.  This hospital has apparently closed since then, but the Veteran did authorize the company he identified as the current custodian of the hospital's records to release his records concerning this visit.  In response to a records request from the RO, that company indicated that, after a thorough search, the Veteran's records could not be found.  The Veteran also submitted a written statement indicating that records from the psychiatric hospital were destroyed by Hurricane Katrina.

The RO arranged for the Veteran to be examined by a clinical psychologist in March 2011.  According to the examiner, the Veteran did not meet the diagnostic criteria for PTSD.  He did, however, have a diagnosis of depressive disorder not otherwise specified.  His symptoms consisted of feelings of sadness and anger nearly every day, with intermittent suicidal ideation.  The examiner's report describes the Veteran's psychiatric history during his active duty service, with emphasis on his episode of suicidal feelings when he was stationed in New Orleans.  The Veteran told the examiner that, after this episode, his gunnery sergeant asked him to complete one year of counseling.  To avoid the possibility that a psychiatric diagnosis might negatively affect the Veteran's career in the Marine Corps, he said that his sergeant agreed that the hospitalization and counseling sessions would not be added to his service treatment records.  

Since separation from service, the Veteran's depressive symptoms contributed to his estrangement from family members and made it difficult for him to maintain gainful employment.  He told the examiner that he lost several jobs because of his anger.  At the RO's request, the May 2011 examiner provided the following opinion on the likelihood of a causal link between service and current psychiatric symptoms: "If Veteran did receive the treatment he describes, then it is this writer's opinion that the Veteran's current depressive disorder would be more likely than not related to depression treated while Veteran was in active duty."

The RO arranged a second VA mental disorders examination in September 2013.  The diagnoses were major depressive disorder, generalized anxiety disorder, alcohol dependence in full sustained remission, and a prior history of pathological gambling. The examiner distinguished the symptoms attributable to the depressive and anxiety disorders.  Symptoms of depressive disorder were depressed mood nearly every day, anhedonia, sleep disturbance, psychomotor agitation, fatigue, feelings of worthlessness, decreased concentration and indecisiveness.  For generalized anxiety disorder, the symptoms were chronic excessive anxiety which is difficult to control, and clinically significant irritability and emotional reactivity.  In his interview with the examiner, the Veteran's description of the events during and since service were substantially similar to his earlier statements to the March 2011 examiner.  Once again, the Veteran said that, after his suicidal thoughts in New Orleans, "[t]hey sent me to a Navy counselor for a year and told me they wouldn't put anything on my record."

The examiner offered the following opinion: "Veteran clearly has experienced waxing and waning difficulties with depression since his return from Desert Storm. His outpatient treatment for depression has been episodic over the years, and he has had at least two psychiatric hospitalizations for suicidal ideation since his military discharge.  His report today about having received treatment for depression, alcohol abuse and gambling in the military is consistent with his report to his last C&P examiner and is credible, although no records of this are available.  In my professional opinion, veteran's current difficulties with depression are at least as likely as not (50 percent probability or greater) directly related to the difficulties with depression that he had in the military.  In this, I concur with the findings of the previous examiner."

In addition to the examination reports, the Board has reviewed post-service records of mental health treatment.  These include discharge summaries after admissions to private psychiatric hospitals in June and December 2007.  In June 2004, the Veteran told mental health professionals that he had a history of treatment in 1995 for alcohol abuse and for his gambling problem.  These records describe treatment over the course of several years, with symptoms similar to the symptoms described in the VA examination reports summarized above.

To support his claim, the Veteran also submitted a letter from his wife, dated September 2013.  According to the letter, Veteran was much more depressed and moody after he returned from the Gulf War.  The letter further indicates that, when the Veteran was stationed in New Orleans in the 1990s, he called his wife, crying and saying he was about to jump off of a bridge.  Despite counseling, the Veteran's wife explained that his condition appeared to get worse after that, and the two of them no longer live together.  

The evidence is at least evenly balanced as to whether the initial onset of the Veteran's current depressive disorder took place before the end of his active duty service in September 1999.  Although the Veteran and his wife may not be competent to diagnose a mental illness, the symptoms they described in their written statements are similar to the symptoms relied on the by both VA examiners to identified the current diagnosis of depressive disorder.  Moreover, the events and statements they described with respect to the psychiatric episode in New Orleans are clearly observable to an ordinary layperson.

It would be helpful, of course, to have the records of the Veteran's psychiatric treatment during his deployment in New Orleans.  But allegations concerning an incident in 1996, involving the loss of confidential records from the facility identified by the Veteran, are a matter of public record and resulted in subsequent class action litigation.  See Doe v. Jo Ellen Smith Medical Foundation, 115 So. 3d 655, 657-58 (La. Ct. App. 2013).  Under these circumstances, the current custodian's failure to locate the missing records does not support an adverse inference about the Veteran's credibility.  Indeed, the fact that the Veteran described the 1995 psychiatric hospitalization to VA mental health professionals in 2004, approximately six years before he filed this claim for benefits, tends to support the Veteran's version of events. 

In this case, the precise date the Veteran incurred his current depressive disorder may never be known with certainty.  But there is at least a reasonable doubt as to whether it began prior to September 1999.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in The Veteran's favor.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Increased Rating for Left Lower Extremity Radiculopathy

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was assigned 20 percent disability rating for left lower extremity sciatic radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under these criteria, mild incomplete paralysis of the sciatic nerve of a lower extremity is assigned a 10 percent rating.  Moderate incomplete paralysis merits a 20 percent rating.  Moderately severe incomplete paralysis merits a 40 percent rating.  Severe incomplete paralysis, with marked muscular atrophy merits a 60 percent rating. Complete paralysis, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, merits an 80 percent.

DC 8520 is part of the group of regulations for rating neurologic disabilities. "In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances."  38 C.F.R. § 4.120 (2017).  Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "mild," "moderate,"
"moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution." VA Adjudication Procedures Manual, M21-1, III. iv. 4. N. 4.b (February 2, 2018). 

According to the Manual, "moderately severe" incomplete paralysis is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 C.F.R. § 4.123.  The term would be appropriate for "Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability . . . Atrophy may be present.  However for marked muscular atrophy see the criteria for a severe evaluation under 38 C.F.R. § 4.124a, DC 8520."  Id. III. iv. 4. N. 4. c. 

The Veteran's post-service treatment records indicate pain radiating from the Veteran's low back to his left lower extremity.  According to a March 2011 VA spine examination, the Veteran described this pain as shooting and burning.  The examiner wrote that reflexes in the left knee and ankle were absent.  But motor strength was normal in both lower extremities and there was no muscle atrophy.  
The next relevant VA examination took place in November 2012.  Once again, muscle strength was normal in the lower extremities and there was no muscle atrophy.  According to the examiner, the Veteran had hypoactive reflexes in the right knee, while reflexes in the left knee and left ankle were absent.  Sensation on light touch (dermatome) was decreased in the left anterior thigh, decreased in the lower leg/ankle, and also decreased in the left foot and toes.  According to the examiner, there was severe intermittent (usually dull) pain in the left lower extremity, severe paresthesias and/or dysthesias in the left lower extremity and also severe numbness of the left lower extremity.  But, in the examiner's opinion, incomplete paralysis of the left lower extremity was best described as moderate.  While the examiner's opinion on this issue is relevant, her application of the legal rating criteria is not binding on the Board.

The next examination took place in September 2013.  Once again, the examiner indicated that the results of muscle strength tests were normal and noted the absence of muscular atrophy.  Likewise, there was decreased sensation to light touch (dermatome) for the left thigh, lower leg/ankle and left foot/toes.  Reflexes in the left knee and left ankle were hypoactive (1+) rather than absent.  According to the examiner, the Veteran's sciatic radiculopathy caused moderate constant pain, moderate paresthesias and/or dysthesias and moderate numbness in the left lower extremity.  Like the November 2013 examiner, the September 2013 examiner described the incomplete paralysis in the left lower extremity as moderate.  

The October 2013 series of examinations, although not devoted to the peripheral nerves, indicate that muscle strength was slightly reduced - i.e. "active movement against some resistance" - during flexion and extension of both knees.

In addition to the examination reports, the Board has reviewed numerous private medical records describing the condition of the Veteran's medical conditions over an extended period.  In February 2012, these records indicate positive sciatic symptoms, but note that the Veteran's gait and station were normal.  Knee reflexes were minimal bilaterally.  The Veteran described his pain as usually radiating down his left leg "with some numbness or decreased sensation in the left thigh."  In March 2012, the Veteran described pain and numbness in the left thigh down to his knee.  There was increased tingling in the left leg in April 2012 and, in May 2012, his gait was abnormal and he was limping.  

According to private medical records from June 2012, the Veteran's deep tendon reflexes were normal (2+) in both the left knee and left ankle.  Similar private medical records reflect normal left lower extremity reflexes in July 2012, December 2012 and January 2013.   

Also according to the available private medical records, there were no sciatica symptoms in September 2012 and in mid-December 2012.  Later the same month, the Veteran said he fell down because his left leg "gives out' due to weakness.  In January 2013, the Veteran's gait was described as normal and lower extremity pain was improved.  In February 2013, the records describe altered gait due to lumbar radiculopathy.  The Veteran's gait and station were normal in September 2013.

Having reviewed the evidence, the Board finds that the Veteran's left lower extremity radiculopathy symptoms have most closely approximated the criteria for the currently assigned 20 percent rating - i.e. moderate incomplete paralysis - throughout the relevant appeal period.  A 60 percent rating is clearly inappropriate, because such a rating requires the presence of marked muscle atrophy. All of the VA examination reports indicated that there was no muscle atrophy in the left lower extremity and there is nothing in the private medical records or in the Veteran's statements to suggest otherwise.

As noted, the moderate level is the maximum evaluation for "wholly sensory" nerve involvement.  The Board finds that the Veteran's symptoms are not "wholly sensory" - there is evidence that sciatic radiculopathy, at least sometimes, causes absent or diminished reflexes in the left lower extremity.  The strongest circumstances in favor of an increased 40 percent rating are the evidence of diminished reflexes and the November 2012 VA examiner's note of severe intermittent (usually dull) pain in the left lower extremity and severe paresthesias.  

However, according to the Manual, symptoms only approach the moderately severe level when there is, not only motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes), but when there is motor or reflex impairment at a grade reflecting a high level of limitation or disability.  The Veteran's private medical records indicate that reflex impairment is an intermittent, rather than a constant symptom - on many occasions the reflexes in the Veteran's left lower extremity were normal and the indications of reduced reflexes are not so sufficiently concentrated in a particular part of the appeal period to support the assignment of a staged rating.  For example, the November 2012 VA examiner indicated that left deep tendon reflexes were absent.  But the available private records, both before (July 2012) and after that examination (December 2012), indicate normal deep tendon reflexes in the left lower extremity.  Indeed, some of the private medical records suggest that, at the time of the relevant appointment, sciatica symptoms were absent entirely.  This evidence does not suggest that the Veteran's disability causes motor or reflex impairment reflecting a high level of limitation or disability.  Motor impairment, indeed, has been mild at worst.  All muscle strength test results have been normal or, in the case of left knee flexion and extension in October 2013, only somewhat limited (4/5 or "active movement against some resistance").   

Despite some evidence indicating reflex and motor impairment, the November 2012 and  September 2013 examiners described the level of incomplete paralysis in the Veteran's left lower extremity as moderate.   Those opinions are persuasive and consistent with the other medical evidence.  As always, the Board has considered the Veteran's written statements.  But these statements do not specifically allege that reflex or motor impairment or muscle weakness is more serious than indicated in the examination reports of treatment records.  Accordingly, the Board finds that the currently assigned 20 percent rating accurately reflects the severity of the Veteran's left lower extremity sciatic radiculopathy.    


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.

Entitlement to an increased initial evaluation for radiculopathy of the sciatic nerve, currently rated as 20 percent disabling, is denied.


REMAND

The Veteran also appeals the denial of a disability rating higher than 20 percent for his service-connected lumbar spine disability.  To help determine the current severity of this disability, the AOJ arranged examinations of the Veteran's spine on multiple occasions.  Unfortunately, none of the available examination reports is adequate to decide the claim.  

Specifically, the available reports do not comply with the recent decision of the United States Court of Appeals for Veterans' Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that adequate range of motion test results include an evaluation of range of motion using each of the methods mentioned in 38 C.F.R. § 4.59 - i.e., an evaluation of pain during range of motion tests "on both active and passive motion and in weight bearing and nonweight-bearing ." Id. at 170.  The available VA examination reports include the results of range of motion tests, but none of them indicate whether the examiner tested the lumbar spine range of motion during active or passive motion or in weight bearing or nonweight-bearing.  On remand, the AOJ should arrange a new examination which complies with 38 C.F.R. § 4.59 and Correia.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of VA treatment since October 2013.

2. Schedule the Veteran for a VA spine examination. The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with any disability of the spine should be identified.

In addition to all findings identified on the appropriate examination forms, the examiner should determine the effective range of motion in the Veteran's lumbar spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that the examination
report requested above is in compliance with the directives of this remand. If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed
appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


